                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-00576-DMG-FFM                                         Date   February 12, 2020
 Title            David Greenstein v. County of Los Angeles, et al.




 Present: The Honorable          Frederick F. Mumm, United States Magistrate Judge
                James Munoz                                    None                             None
                Deputy Clerk                         Court Reporter / Recorder                Tape No.
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                         None Present                                        None Present
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE WHY THIS ACTION
                              SHOULD NOT BE DISMISSED

        The Court has reviewed plaintiff’s complaint, filed on January 21, 2020. (Docket
No. 1.) Plaintiff alleges that a Los Angeles County Superior Court (“LASC”) judge (1)
wrongfully declared plaintiff a vexatious litigant; (2) wrongfully restricted plaintiff from
propounding discovery without the court’s permission; and (3) wrongfully denied
plaintiff’s motion to have his name removed from California’s list of vexatious litigants.
(Id. at 3-5.) Plaintiff sues LASC and the County of Los Angeles (“COLA”). (Id. at 1-2.)
He seeks (1) a declaration that his constitutional right of access to the courts was
violated and (2) the removal of his name from California’s vexatious litigants list. (Id. at
5.)

       It appears that the Court lacks jurisdiction over plaintiff’s claims. The Rooker
Feldman doctrine “recognizes that 28 U.S.C. § 1331 . . . does not authorize district
courts to exercise appellate jurisdiction over state-court judgments, which Congress has
reserved to [the Supreme Court] . . . .” Verizon Maryland, Inc. v. Pub. Serv. Comm’n of
Maryland, 535 U.S. 635, 644 n.3, 122 S. Ct. 1753, 152 L. Ed. 2d 871 (2002). Thus, “[i]f
a federal plaintiff asserts as a legal wrong an allegedly erroneous decision by a state
court, and seeks relief from a state court judgment based on that decision, Rooker
Feldman bars subject matter jurisdiction in federal district court.” Noel v. Hall, 341 F.3d
1148, 1164 (9th Cir. 2003).

       To determine whether the Rooker Feldman bar applies, a district court must
determine whether the action constitutes a forbidden “de facto appeal” of a state court
decision. Bell v. City of Boise, 709 F.3d 890, 897 (9th Cir. 2013). A de facto appeal
exists when a federal plaintiff asserts as a legal wrong an allegedly erroneous decision by
CV 90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       2:20-cv-00576-DMG-FFM                                         Date   February 12, 2020
 Title          David Greenstein v. County of Los Angeles, et al.

a state court, and seeks relief from a state court judgment based on that decision. Id. In
contrast, “if a federal plaintiff asserts as a legal wrong an allegedly illegal act or
omission by an adverse party, Rooker Feldman does not bar jurisdiction.” Id. (emphasis
added; internal quotation marks omitted). Courts within the Ninth Circuit have therefore
concluded that they lack subject matter jurisdiction over challenges to state court
vexatious litigant orders. See, e.g., Bashkin v. Hickman, 411 Fed.Appx. 998 (9th Cir.
2011); Beste v. Lewin, 488 B.R. 663, 672 (N.D. Cal. 2012).

       Plaintiff’s claims against LASC appear to be subject to dismissal on an additional
ground. The Eleventh Amendment bars suits which seek either damages or injunctive
relief against a state, an “arm of the state,” its instrumentalities, or its agencies.
Franceschi v. Schwartz, 57 F.3d 828, 831 (9th Cir. 1995). “[S]tate case law and
constitutional provisions make clear that the [California Superior] Court is a state
agency” for Eleventh Amendment purposes. Hyland v. Wonder, 117 F.3d 405, 413 (9th
Cir.) (internal quotation marks omitted), opinion amended on denial of reh’g, 127 F.3d
1135 (9th Cir. 1997).

       The Court therefore ORDERS plaintiff to show cause in writing, within 14 days of
the date of this order, why this action should not be dismissed pursuant to (1) the
Rooker Feldman doctrine; and (2) the Eleventh Amendment. The Court informs
plaintiff that if he does not timely respond in writing to this order or seek an
extension, or if his timely response does not show why this action should proceed,
the Court will recommend that this action be dismissed.


         IT IS SO ORDERED.




                                                                                             :
                                                           Initials of Preparer            JM




CV 90 (06/04)                              CIVIL MINUTES - GENERAL                                Page 2 of 2
